DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11, 13-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12, 16-19 of U.S. Patent No. 9,594,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the instant application.  Both the patent and the instant application claim the method/system of allocating hardware resources and deploying virtual network functions based on the obtained first and second policies.
Claims 4, 12, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,594,649 in view of OFFICIAL NOTICE. Claims of the patent does not specifically teach re-allocating .

Claims 1-3, 5-11, 13-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12, 16-19 of U.S. Patent No. 9,892,007. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the instant application.  Both the patent and the instant application claim the method/system of allocating hardware resources and deploying virtual network functions based on the obtained first and second policies.
Claims 4, 12, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,892,007 in view of OFFICIAL NOTICE. Claims of the patent does not specifically teach re-allocating unused hardware resources. However, the examiner takes OFFICIAL NOTICE that re-allocating unused hardware resources is well-known in the art. It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of reusing unused hardware resources into the method of U.S. Patent No. 9,892,007 to provide a method of re-allocating unused .

Claims 1-3, 5-11, 13-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12, 16, 18-20 of U.S. Patent No. 10,592,360. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the instant application.  Both the patent and the instant application claim the method/system of allocating hardware resources and deploying virtual network functions based on the obtained first and second policies.
Claims 4, 12, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 10,592,360 in view of OFFICIAL NOTICE. Claims of the patent does not specifically teach re-allocating unused hardware resources. However, the examiner takes OFFICIAL NOTICE that re-allocating unused hardware resources is well-known in the art. It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of reusing unused hardware resources into the method of U.S. Patent No. 10,592,360 to provide a method of re-allocating unused hardware resources.  The modification would be obvious because such method allows system to help minimize unused hardware resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. 9,838,253 B2 teaches providing virtual network services by utilizing an object-oriented network virtualization to create and operate virtual network objects.  The virtual network object may be a complete representation of a virtual network service provided.
PG Pub. 2016/0,057,102 A1 teaches ensuring an optimized allocation of the necessary resources for managing virtual network function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        June 19, 2021